Citation Nr: 0624578	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-02 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disability currently evaluated 
as 20 percent disabling.  

2.  Entitlement to service connection of a prostate 
condition, including claimed as secondary to herbicide 
exposure.  

3.  Entitlement to service connection of gastroesopahgeal 
reflux disease (GERD). 

4.  Entitlement to service connection of depression.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 until 
March 1971 and again from February 1973 until March 1974.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).   

The issues of entitlement to service connection of a prostate 
condition, GERD and depression are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

In the June 8, 2006, written argument, the veteran's 
representative requested a remand pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999), for the issues of entitlement 
to an increased disability rating for service-connected 
migraine headaches, entitlement to service connection for 
hearing loss and entitlement to service connection of 
tinnitus.  The Board notes that the request was made based 
upon a January 2006 rating decision and the veteran's March 
2006 notice of disagreement (NOD).  Both documents have 
apparently been relocated to a temporary claims folder.  As 
the aforementioned documents are not currently in the claims 
folder, the Board has no way of verifying the 
representative's allegations.  A review of the case suggests 
that the claims may still be processed at the RO.  In other 
words, the RO is likely in the process of preparing the 
Statement of the Case (SOC) which the veteran's 
representative is seeking; as such a remand to the RO at this 
time would be inappropriate.  
 

FINDING OF FACT

The veteran's service-connected lumbar spine disability 
manifests as subjective complaints of pain and radiculopathy 
with tenderness and reduced range of motion but without 
medical evidence of ankylosis.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of the currently assigned 20 percent have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a Diagnostic 
Code 5294-5295 (2002); Diagnostic Code 5237 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO, informed the veteran of VA's duty to 
assist him in the development of his claims in a letter dated 
and February 9, 2004, by which the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  Both VCAA 
letters specifically informed the veteran that for records he 
wished for VA to obtain on his behalf he must provide an 
adequate description of the records as well as authorization 
for records not held by the Federal government.  

Finally, the Board notes that the February 2004 letter 
expressly notified the veteran that he should describe any 
additional evidence that he thought was relevant to his claim 
and further directed the veteran that he could submit any 
such information directly to VA   Additionally, the letters 
provided the veteran with information as to how he could 
submit evidence directly to VA.  The Board believes that 
these requests comply with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  VA has 
made a determination that this analysis may be analogously 
applied to any matter that involves any one of the five 
elements of a service-connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

Concerning the veteran's increased rating claim, elements 
(1), (2) and (3) [veteran status, current existence of a 
disability and relationship of such disability to the 
veteran's service] are not at issue.  To the extent that the 
veteran's claim of entitlement to an increased rating has 
been denied by the RO, this denial was based on element (4), 
degree of disability.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to that crucial element.  

Moreover, element (5), effective date, is rendered moot via 
the RO's denial of an increased rating.   In other words, any 
lack advisement as to that element is meaningless, because an 
increased disability rating was not assigned and thus there 
can be no effective date to assign.  As explained below, the 
Board is similarly denying the veteran's claim, so the matter 
of any potential effective date for increased rating remains 
moot.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's VA treatment records and private treatment records.  
To the extent that the RO received incomplete information 
from the veteran concerning certain private records that the 
veteran indicated would support his claim, the RO advised the 
veteran by an April 2, 2004 letter of what additional 
information was required before VA could attempt to obtain 
the records at issue.  In the two years since the veteran 
received that letter, he has not provided any additional 
information to VA regarding these records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).   During the course of this appeal, the 
veteran was referred for a VA medical examination and opinion 
in March 2002.  The contents of this examination opinion will 
be discussed below.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claim.  The veteran has been 
apprised of his options for presenting sworn testimony and 
has advised that he does not desire a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent laws and regulations

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended, effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran has been provided with both the new and old 
regulatory criteria in the November 2003 SOC.  The veteran's 
representative submitted additional argument on his behalf 
after receiving such notice.  Therefore, there is no 
prejudice to the veteran in the Board adjudicating the claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  
The Board will therefore evaluate the veteran's service-
connected back disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.) The former schedular criteria

Under Diagnostic Code 5294 and 5295, effective prior to 
September 26, 2003, a 40 percent rating was warranted for 
severe sacroiliac or lumbar injury and weakness; with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
rating was warranted for sacroiliac or lumbar injury and 
weakness with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position. 
See 38 C.F.R. § 4.71a, Diagnostic Codes 5294-5 (prior to 
September 26, 2003).

(ii.)  The current schedular criteria

The veteran's service-connected low back disability has been 
evaluated by the RO under current  Diagnostic Code 5237 
[lumbosacral strain].

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.  The General Rating Formula for Diseases and Injuries 
of the Spine provides as follows: 

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Analysis

The veteran is seeking an increased (compensable) disability 
rating for his service-connected lumbar spine disability.  
For the reasons set out immediately below, the Board has 
determined that an increased rating is not warranted.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R., Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2005).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993). One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board has considered the appropriateness of the currently 
assigned diagnostic codes under both the former and current 
criteria.  

(i.) The former schedular criteria

The veteran's disability was evaluated with former Diagnostic 
Codes 5295-5294 [lumbosacral strain-sacroiliac weakness].  
See 38 C.F.R. § 4.27 (2005) [hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].  

Former Diagnostic Codes 5295 [lumbosacral strain] and Former 
Diagnostic Code 5294 [sacro-iliac injury and weakness] took 
into account the veteran's diagnosis, lumbosacral strain, 
with resulting pain.  

Given the veteran's subjective reports of occasional 
radiculopathy, the Board has considered rating the veteran's 
low back disability with reference to the criteria for 
intervertebral disc syndrome, Diagnostic Code 5293 under the 
former criteria.  However, based on the medical evidence of 
record, such change in diagnostic codes is not appropriate.  
Identified neurological symptoms referable to the service-
connected lumbar spine disability are limited to those 
subjective reports of limited radiculopathy.  However, the 
veteran's neurological function was found to be intact and no 
sensory symptoms were found at the March 2002 VA examination.  
There is no medical evidence to the contrary.   Therefore, 
the Diagnostic Code 5293 is not for application.  

Accordingly, as the veteran suffers from a history of 
lumbosacral strain, and his major symptoms include complaints 
of pain, the Board will continue to use former Diagnostic 
Codes 5294-5295 in evaluating his disability.  

(ii.) The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria, the General 
Rating Formula for Diseases and Injuries of the Spine.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2005).  

The Board has considered rating the veteran's lumbar spine 
disability be rated under Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  However, as 
has been discussed above with respect to former Diagnostic 
Code 5293, any neurological symptomatology associated with 
the service-connected low back disability is severely limited 
and subjective.  Moreover, according to the March 2002 VA 
examination, the veteran has not been prescribed bedrest 
since the 1970s, that is to say there is not a current 
history of incapacitating episodes.  Accordingly, the Formula 
for Rating Intervertebral Disc Syndrome is not for 
application.  

The veteran's service-connected low back disability will 
therefore be rated using the current General Rating Formula 
for Diseases and Injuries of the Spine.  

Schedular rating

(i) the former criteria

The veteran has been assigned a 20 percent disability rating.  
In order to warrant the assignment of the next higher 40 
percent disability rating there must be medical evidence of  
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  This is manifestly not shown in the medical 
evidence.  

Specifically, there are no findings of listing of the whole 
spine or positive Goldthwaite's sign in the March 2002 VA 
examination or in the treatment records associated with the 
claims folder.   With respect to marked limitation of forward 
bending and loss of lateral motion, the Board notes that on 
examination the veteran had flexion to 85 degrees (90 degrees 
is considered full range of motion) and normal lateral 
extension.  See 38 C.F.R. § 4.71a, Plate V.  As such, marked 
loss of motion is not shown.  Further, there was no finding 
of abnormal mobility on forced motion.  

The Board is aware that the March 2002 MRI does show some 
osteo-arthritic changes and some irregularity of joint space.  
However, the vast majority of the criteria for the assignment 
of the 40 percent disability rating are not met.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, as is the case here, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2005).

Therefore, as the veteran's disability more closely 
approximates the currently assigned 20 percent evaluation 
than the higher 40 percent evaluation.  The 20 percent 
disability rating will be continued.  

ii) The current criteria

Under the current criteria, a 40 percent disability rating is 
assigned with evidence of forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

As noted above, the veteran's forward flexion has been 
measured as 85 degrees, therefore the limitation of motion 
criteria for the assignment of the 40 percent disability 
rating are not met.  Concerning ankylosis, ankylosis is "the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure."  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  

The medical evidence of record, including the VA examination, 
does not indicate findings of ankylosis, and the veteran 
himself does not contend that his spine is ankylosed.  
Accordingly, a 40 percent disability rating is not for 
application based on evidence of ankylosis.  Moreover, the 
assignment of the even higher 50 or 100 percent disability 
ratings would also not be appropriate due to the absence of 
evidence of ankylosis.  

Therefore, as the criteria for the assignment of a higher 
disability rating have not been met under the current 
criteria, the 20 percent disability rating will be continued.  

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2005).  See DeLuca, supra.  

Although the veteran has reported functional limitation based 
on his subjective reports of pain, as reported in the March 
2002 VA examination, he still retained significant motion in 
his spine.  Moreover, the record indicates that the examiner, 
even considering the veteran's presentation of pain found 
that the totality of his disability was "mild or moderate".  
Such a finding would correspond with the current 20 percent 
evaluation.  Additionally the evidence of record is negative 
for findings of weakness, fatigability, incoordination and 
the like.  Thus, there is no basis on which to assign a 
higher level of disability based on 38 C.F.R. §§ 4.40, 4.45 
and 4.59.  

  
ORDER

Entitlement to a disability rating in excess of the currently 
assigned 20 percent is denied.  




REMAND

The veteran is also seeking entitlement to service connection 
of a prostate condition, GERD and depression.  As noted 
above, the veteran had two periods of service, August 1962 
until March 1971 and February 1973 until March 1974.  A 
review of the veteran's claims folder indicates that the 
veteran's service medical records for his second period of 
active duty from February 1973 until March 1974 are not of 
record, nor has an attempt been made to obtain them.  

To the extent that the veteran's service connection claims 
necessarily require the Board to determine whether or not 
there was an in-service incurrence or aggravation of disease 
or injury, the veteran's service medical records for his 
second period of service are material to the proceedings and 
must be obtained.  The RO must therefore make reasonable 
efforts to obtain these records.  See 38 U.S.C.A. § 5103A.  

GERD claim

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

The evidence of record indicates that the veteran has been 
diagnosed with GERD, satisfying element (1).   The service 
medical records currently of record document that the veteran 
received treatment for indigestion during his first period of 
service.    The Board has determined that for the limited 
purposes of this remand, there is evidence that element (2), 
in-service incurrence of disease or injury may be met.  

However, the evidence of record does not include any 
competent medical evidence discussing the relationship, or 
lack there of, between the veteran's current disability and 
experience of gastric symptoms during his period of service.  
The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, VA is to obtain a medical opinion as 
to whether there is a nexus between that disability and his 
active service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Accordingly, the Board has found that a medical 
opinion must be obtained.  

Depression claim 

Similarly, with respect to the veteran's depression claim, 
his treatment records document a current diagnosis with 
depression as well as a brief episode of treatment for 
depression during his first period of service.  Moreover, the 
evidence of record includes the veteran's February 1962 
entrance examination which discloses a history of excessive 
worry existing prior to service.  

The evidence of record with respect to this claim does not 
include competent nexus evidence which discusses a potential 
relationship between the veteran's current condition and his 
in-service episode or potential aggravation during service of 
a pre-existing nervous condition.  As such, the Board has 
found that referral for a medical nexus opinion is in order.  
See Charles, supra.    

Accordingly, the case is REMANDED for the following action:

1.  VBA should attempt to obtain the 
veteran's service medical records for the 
period between February 1973 until March 
1974.  Any records obtained should be 
associated with the veteran's claims 
folder.  If the additional records are for 
any reason unavailable, such should be 
noted in the claims folder.  

2.  After the completion of the foregoing, 
VBA should arrange for a medical 
professional to review the veteran's VA 
claims folder and indicate the precise 
diagnosis or diagnoses of any current 
gastric disorder(s) .  The etiology of any 
identified gastric disorder should also be 
indicated, to the extent possible.  In 
particular, based on a review of the 
pertinent medical history the reviewer 
should indicate whether or not that it is 
as least as likely as not any currently 
identified gastric disability is related 
to gastric disorders suffered in service.  
A copy of the reviewer's  report must be 
associated with the veteran's VA claims 
folder.  If the reviewing medical 
professional deems it necessary the 
veteran should be provided with a VA 
medical examination and/or diagnostic 
testing.   

3.  VBA should arrange for a medical 
professional to review the veteran's VA 
claims folder and provide an etiology 
opinion as to whether or not the veteran's 
current depression is related to service.  
In particular, based on a review of the 
pertinent medical history the reviewer 
should indicate whether or not that it is 
as least as likely as not any current 
depression is related to depression  
suffered in service or is more likely a 
consequence of the veteran's documented 
post-service stressors.  Additionally, the 
reviewer should indicate whether or not 
the evidence indicates that the veteran 
suffered from a nervous condition prior to 
service, and if so, whether or not it is 
as least as likely as not that such 
condition was aggravated during service.  
A copy of the reviewer's  report must be 
associated with the veteran's VA claims 
folder.  If the reviewing medical 
professional deems it necessary the 
veteran should be provided with a VA 
medical examination and/or diagnostic 
testing.   

4.  VBA should readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the RO should issue a 
Supplemental Statement of the Case (SSOC), 
and the veteran and his representative 
should be afforded time in which to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


